Citation Nr: 0012904	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral weak feet 
with toe clawing, plantar and toe callosities, and arthritic 
changes, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied an increased rating 
for the veteran's service-connected bilateral weak feet with 
toe clawing, plantar and toe callosities, and arthritic 
changes. 


REMAND

In February 1998, the veteran filed a claim for increased 
rating for his service-connected bilateral weak feet with toe 
clawing, plantar and toe callosities, and arthritic changes.  
In February 1998, the RO requested from the VA Medical 
Centers (VAMC) in Kansas City and Leavenworth VA outpatient 
treatment records of the veteran for the period from January 
1997 to the then current date of February 1998.  

In his substantive appeal on a VA Form 9 received in February 
1999, the veteran wrote that he had been treated at the VAMC 
in Kansas City and the VAMC in Leavenworth, Missouri, but the 
VA outpatient treatment records associated with the claims 
file did not include entries on specified dates from April 
1997 to December 1998 from the Kansas City VAMC.  In this 
regard, the Board notes that there are treatment entries in 
the Kansas City VAMC records for the specified dates of 
August 29, 1997, December 2, 1997, and January 30, 1998.  
However, as the veteran has alleged there are other treatment 
entries through December 1998 not reflected by the current 
record, which were created subsequent to the RO's previous 
request for records, the Board finds that a remand is in 
order to obtain any additional VAMC outpatient treatment 
records from April 1997 to December 1998.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should request from VAMC 
Kansas City all of the veteran's VA 
outpatient clinic medical records from 
April 1997 to the present, and associate 
all records received with the claims 
file.  The RO should then secure copies 
of all identified records that are not 
already on file and associate them with 
the claims folder.  38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for bilateral weak 
feet with toe clawing, plantar and toe 
callosities, and arthritic changes, 
currently rated as 30 percent disabling.  
The RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


